So Oo AN DBD On &— W NO =

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

DAVID M. TROIDL,

V.

ANDREW M. SAUL, Commissioner of

Social Security,

UNITED STATES DISTRICT COURT

CENTRAL DISTRICT OF CALIFORNIA

Plaintiff,

Defendant.

 

 

Case No. LA CV 19-02848-VBF-PVC

ORDER ACCEPTING FINDINGS,
CONCLUSIONS AND
RECOMMENDATIONS OF UNITED
STATES MAGISTRATE JUDGE

Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the records herein,

and the Report and Recommendation of the United States Magistrate Judge. The time for

objecting to the R&R has passed and no objections have been received. Accordingly, the Court

accepts the conclusions and recommendations of the Magistrate Judge. IT IS ORDERED that:

The decision of the Commissioner of Social Security is REVERSED.

This case is REMANDED to the Commissioner for further action consistent with the

R&R. Judgment will be entered as a separate document.

Dated: March 12, 2020

 

litas Leda, terbeorte

Hon. VALERIE BAKER FAIRBANK
Senior United States District Judge

 
